


Exhibit 10.54


ZELTIQ AESTHETICS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS




ZELTIQ Aesthetics, Inc. (the “Company”) has granted to the Participant an award
(the “Award”) of certain units pursuant to the ZELTIQ Aesthetics, Inc. 2012
Stock Plan (the “Plan”), each of which represents the right to receive on the
applicable Settlement Date one (1) share of Stock, as follows:


Participant:
 
Employee ID:
 
Date of Grant:
 
 
 
 
Total Number of Units:
 
, subject to adjustment as provided by the Restricted Stock Units Agreement.
Initial Vesting Date:
 
 
 
 
Vested Units:
Except as provided in the Restricted Stock Units Agreement and provided that the
Participant's Service has not terminated prior to the applicable date, the
number of Vested Units (disregarding any resulting fractional Unit) as of any
date is determined by multiplying the Total Number of Units by the “Vested
Ratio” determined as of such date, as follows:
 
 
Vested Ratio
 
Prior to Initial Vesting Date
 
 
On the Initial Vesting Date Month XX, 20XX
 
 
Plus
 
 
For each additional full month of the Participant's Service from the Initial
Vesting Date until the Vested Ratio equals 1/1, an additional




Superseding Agreement:
NONE
 
The terms and conditions of the Superseding Agreement shall, notwithstanding any
provision of the Restricted Stock Units Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Restricted Stock Units Agreement
to the extent intended by such Superseding Agreement.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and Restricted Stock Units Agreement,
and hereby accepts the Award subject to all of their terms and conditions.


ZELTIQ AESTHETICS, INC.
 
PARTICIPANT
 
 
 
By:
 
 
 
Mark J. Foley
 
Signature
President and Chief Executive Officer
 
 
 
 
Date
 
 
 
 
By:
 
 
Address
Sergio Garcia
 
 
SVP, General Counsel and Corporate Secretary
 
 



